              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ERIN SKALDE, et al.,                             :   Civil No. 3:20-CV-2039
                                                 :
      Plaintiffs                                 :   (Judge Wilson)
                                                 :
v.                                               :   (Magistrate Judge Carlson)
                                                 :
LEMIEUX GROUP, L.P., et al.,                     :
                                                 :
      Defendants                                 :

                            MEMORANDUM ORDER

      I.     Factual Background

      This case comes before us for consideration of competing letters from

counsel, which we will direct the clerk to treat as motions to stay, (Doc. 42), or

compel, (Doc. 45), discovery. These discovery motions arise against the backdrop

of a motion to dismiss, or compel arbitration, of Jarrod Skalde’s claims. (Doc. 19).

Because resolution of the motion to compel arbitration would define which tribunal

would address discovery issues, for the reasons set forth below we will enter a

limited discovery stay order in this case.

      The well-pleaded facts in the plaintiffs’ amended complaint allege that Erin

Skalde is married to Jarrod Skalde. (Doc. 16). In 2018, Jarrod Skalde, a former

professional hockey player, was hired and promoted by the Pittsburgh Penguins

hockey organization to serve as an assistant coach for that organization’s Wilkes-


                                             1
Barre/Scranton minor league affiliate. In this capacity, Jarrod Skalde coached

under the supervision of the team’s then head coach, Clark Donatelli. (Id., ¶¶ 11-

15).

       During road trips for the team, Erin Skalde would frequently accompany her

husband, and Mr. and Mrs. Skalde would socialize with Head Coach Donatelli.

(Id., ¶¶ 22-27). On one of these occasions in November of 2018, during a road trip

to Providence Rhode Island, it is alleged that Donatelli sexually assaulted Erin

Skalde. (Id., ¶¶ 28-38). According to the plaintiffs, this conduct was part of a past

pattern of misbehavior by Donatelli. (Id., ¶¶ 39-43). When Mr. Skalde learned of

this assault, he reported Donatelli’s misconduct to Penguins management. Mr.

Skalde alleges that Donatelli’s misconduct was then covered up by the defendants,

and that the defendants ultimately retaliated against him by terminating his

employment in May of 2020. (Id., ¶¶ 44-74).

       On the basis of these factual averments, the plaintiffs have filed a five-

count amended civil complaint against Donatelli and the Penguins organization.

Counts I and II of the complaint are brought on behalf of Erin Skalde against Clark

Donatelli, alleging state law claims of assault and battery. (Id., Counts I-II). The

remaining three counts of the complaint allege state law claims by Mr. and Mrs.

Skalde against the Penguins organization for negligent retention, Pennsylvania

Whistleblower Act violations, and loss of consortium. (Id., Counts III-V).


                                          2
      There is a pending motion to dismiss, or compel arbitration, of Jarrod

Skalde’s claims. (Doc. 19). We anticipate addressing this motion shortly in a

Report and Recommendation. In the meanwhile, the parties are contesting whether

discovery should proceed forward pending the resolution of this motion, a dispute

that is reflected in the competing letters from counsel, which we deem to be

motions to stay, (Doc. 42), or compel, (Doc. 45), discovery. Upon consideration of

these matters, given the pending and potentially dispositive motion filed in this

case, for the reasons set forth below we will DENY the motion to compel (Doc.

45), GRANT, in part, the motion to stay, (Doc. 42), and STAY further discovery

for 30 days.

      II.      Discussion

      Several basic guiding principles inform our resolution of the instant

discovery issues. At the outset, rulings regarding the proper scope and timing of

discovery are matters consigned to the court’s discretion and judgment. Thus, it

has long been held that decisions regarding Rule 37 motions are “committed to the

sound discretion of the district court.” DiGregorio v. First Rediscount Corp., 506

F.2d 781, 788 (3d Cir. 1974). Similarly, issues relating to the timing and scope of

discovery permitted under Rule 26 also rest in the sound discretion of the Court.

Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987). Thus, a

court’s decisions regarding the conduct of discovery will be disturbed only upon a


                                         3
showing of an abuse of discretion. Marroquin-Manriquez v. I.N.S., 699 F.2d 129,

134 (3d Cir. 1983). This far-reaching discretion extends to rulings by United States

Magistrate Judges on discovery matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat'l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572,
      585 (D.N.J.1997). When a magistrate judge's decision involves a
      discretionary [discovery] matter . . . , “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D.Pa.2004) (citing Scott Paper Co. v. United
      States, 943 F.Supp. 501, 502 (E.D.Pa.1996)). Under that standard, a
      magistrate judge's discovery ruling “is entitled to great deference and
      is reversible only for abuse of discretion.” Kresefky v. Panasonic
      Commc'ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J.1996); see also
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y.1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y.2004) (holding that a
      magistrate judge's resolution of discovery disputes deserves
      substantial deference and should be reversed only if there is an abuse
      of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).

      We also note that our broad discretion over discovery matters extends to

decisions under Rule 26 relating to the issuance of protective orders limiting and

regulating the timing of discovery. Indeed, it is undisputed that: “ ‘[t]he grant and

nature of [a protective order] is singularly within the discretion of the district court

and may be reversed only on a clear showing of abuse of discretion.’” Dove v.



                                           4
Atlantic Capital Corp., 963 F.2d 15, 19 (2d Cir. 1992) (quoting Galella v. Onassis,

487 F.2d 986, 997 (2d Cir. 1973) (citation omitted)).

         This discretion is guided, however, by certain basic principles. One of these

cardinal principles governing the exercise of discretion in this field is that the

district court may properly defer or delay discovery while it considers a potentially

dispositive pretrial motion, provided the district court concludes that the pretrial

motion does not, on its face, appear groundless. See, e.g., James v. York County

Police Dep’t, 160 F.App’x 126, 136 (3d Cir. 2005); Nolan v. U.S. Dep’t of Justice,

973 F.2d 843,849 (10th Cir. 1992); Johnson v. New York Univ. Sch. of Ed., 205

F.R.D. 433, 434 (S.D.N.Y. 2002). Briefly deferring discovery in such a case, while

the court determines the threshold issue of whether a complaint has sufficient merit

to go forward, recognizes a simple, fundamental truth: parties who file motions

that may present potentially meritorious and complete legal defenses to civil

actions should not be put to the time, expense, and burden of factual discovery for

themselves and others until after these claimed legal defenses are addressed by the

court.

         In such instances, it is clearly established that:

         “[A] stay of discovery is appropriate pending resolution of a
         potentially dispositive motion where the motion ‘appear[s] to have
         substantial grounds' or, stated another way, ‘do[es] not appear to be
         without foundation in law.’ ” In re Currency Conversion Fee Antitrust
         Litigation, 2002 WL 88278, at *1 (S.D.N.Y. Jan. 22, 2002) (quoting
         Chrysler Capital Corp. v. Century Power Corp., 137 F.R.D. 209, 209-

                                              5
      10 (S.D.N.Y.1991)) (citing Flores v. Southern Peru Copper Corp., 203
      F.R.D. 92, 2001 WL 396422, at *2 (S.D.N.Y. Apr. 19, 2001); Anti-
      Monopoly, Inc. v. Hasbro, Inc., 1996 WL 101277, at *2 (S.D.N.Y.
      March 7, 1996)).

Johnson v. New York Univ. School of Educ., 205 F.R.D. 433, 434 (S.D.N.Y.

2002).

      While many of these cases arise exclusively in the context of a motion to

dismiss, the United States Court of Appeals for the Third Circuit has also

suggested that broad merits discovery should be stayed pending the resolution of

any motion to compel arbitration. Klepper v. SLI, Inc., 45 F. App'x 136, 139 (3d

Cir. 2002). Guided by these legal tenets, we conclude that further discovery should

be briefly stayed at this time until after the court resolves the pending motion to

dismiss or compel arbitration. We reach this conclusion finding that “a stay of

discovery is appropriate pending resolution of a potentially dispositive motion

where the motion ‘appear[s] to have substantial grounds' or, stated another way,

‘do[es] not appear to be without foundation in law.’” Johnson, 205 F.R.D. at 434.

      In reaching this result, we acknowledge that the plaintiff has argued with

great force that discovery should proceed, noting the delay in discovery thus far,

the idea that discovery may be ordered in arbitration in any event, and decrying the

prejudice suffered by the plaintiff through a discovery delay. While we concede the

force of these arguments, in our view, the question of which tribunal should

oversee discovery—the court or an arbitrator—should be determined before

                                         6
discovery is undertaken. However, acknowledging these concerns regarding delay,

we will enter only a limited stay order in this matter, staying discovery for 30 days.

      An appropriate order follows.




                                          7
